Title: To George Washington from James Madison, 7 December 1786
From: Madison, James
To: Washington, George

 

Dear Sir
Richmond Decr 7th 1786

Notwithstanding the communications in your favor of the 18th Ult: which has remained till now to be acknowledged, it was the opinion of every judicious friend whom I consulted that your name could not be spared from the Deputation to the Meeting in May in Philada. It was supposed that in the first place, the peculiarity of the mission and its acknowledged preeminence over every other public object, may possibly reconcile your undertaking it, with the respect which is justly due & which you wish to pay to the late officers of the army; and in the second place that although you should find that or any other consideration an obstacle to your attendance on the service, the advantage of having your name in the front of the appointment as a mark of the earnestness of Virginia, and an invitation to the most select characters from every part of the Confederacy, ought at all events to be made use of. In these sentiments I own I fully concurred, and flatter myself that they will at least apologize for my departure from those held out in your letter. I even flatter myself that they will merit a serious consideration with yourself, whether the difficulties which you enumerate ought not to give way to them.
The Affair of the Mississippi which was brought before the Assembly in a long Memorial from the Western Members & some of the Officers, has undergone a full consideration of both houses. The Resolutions printed in the papers, were agreed to unanimously in the H. of Delegates. In the Senate I am told the language was objected to by some members as too pointed. They certainly express in substance the decided Sence of this Country at this time on the subject, and were offered in the place of some which went much farther and which were in other respects exceptionable. I am entirely convinced from what I observe here, that unless the project of Congs can be reversed, the hopes of carrying this State into a proper federal system will be demolished. Many of our most federal leading men are extremely soured with what has already passed. Mr Henry, who has been hitherto the Champion of the federal cause, has become a cold advocate, and in the event of an actual sacrifice of the Misspi by Congress, will unquestionably go over to the opposite side. I

have a letter from Col. Grayson of late date which tells me that nothing further has been done in Congs and one from Mr Clarke of N. Jersey, which informs me that he expected every hour, instructions from his Legislature for reversing the vote given by the Delegates of that State in favor of the Project.
The temper of the Assembly at the beginning of the Session augured an escape of every measure this year, not consonant to the proper principles of Legislation. I fear now that the conclusion will contradict the promising outset. In admitting Tobo for a commutable, we perhaps swerved a little from the line in which we set out. I acquiesed in the measure myself, as a prudential compliance with the clamours within doors & without, and as a probable means of obviating more hurtful experiments. I find however now that it either had no such tendency, or that schemes were in embrio which I was not aware of. A bill for establishing district Courts has been clogged with a plan for installing all debts now due, so as to make them payable in three annual portions. What the fate of the experiment will be I know not. It seems pretty certain that if it fails the bill will fail with it. It is urged in support of this measure that it will be favorable to debtors & creditors both, and that without it, the bill for accelerating Justice would ruin the former, and endanger the public repose. The objections are so numerous and of such a nature, that I shall myself give up the bill rather than pay such a price for it. With unfeigned affection & the higst respt, I am Dr Sr Yr Obedt hble servt

Js Madison Jr

